IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 328 MAL 2014
                              :
                Petitioner    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
GABRIEL J. MARTINEZ,          :
                              :
                Respondent    :


COMMONWEALTH OF PENNSYLVANIA, : No. 329 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
SHAWN PATRICK MCGINNIS JR.,   :
                              :
              Respondent      :


COMMONWEALTH OF PENNSYLVANIA, : No. 330 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
ADAM MACKENZIE GRACE,         :
                              :
              Respondent      :


COMMONWEALTH OF PENNSYLVANIA, : No. 331 MAL 2014
                              :
            Petitioner        :
                                         : Petition for Allowance of Appeal from the
                                         : Order of the Superior Court
             v.                          :
                                         :
                                         :
CHRISTINA J. LASATER,                    :
                                         :
                   Respondent            :


                                      ORDER


PER CURIAM

      AND NOW, this 8th day of April, 2015, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:



      (1)    Whether the Superior Court’s application of its decision Commonwealth v.
             Hainesworth to the instant cases impermissibly expanded the contract
             clause to bind the Commonwealth to collateral consequences over which
             the Commonwealth has no control?




        [328 MAL 2014, 329 MAL 2014, 330 MAL 2014 and 331 MAL 2014] - 2